PER CURIAM.
Appellant, Lenzo Grooms, Jr., appeals the trial court’s order summarily denying his motion for post-conviction relief. We affirm. Inmates have until January 1, 1987 to file motions pursuant to Florida Rule of Criminal Procedure 3.850 relating to judgments and sentences which became final prior to January 1,1985. The Florida Bar re Amend. to Rules, 460 So.2d 907 (Fla.1984) (amending Rule 3.850, Florida Rules of Criminal Procedure); Simmons v. State, 510 So.2d 365 (Fla. 3d DCA 1987). Appellant’s judgment and sentence was finalized in 1975, but he failed to file his 3.850 motion until January 9, 1987, nine days after the deadline. Appellant alleges no facts which would preclude application of this jurisdictional rule to his case. Therefore, the trial court properly denied appellant’s motion, and the order is AFFIRMED.
SMITH, C.J., and ERVIN and NIMMONS, JJ., concur.